Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 16/987694 application filed 8/7/2020.  
Claims 1-13 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 8/7/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 5 and 6 recites the broad recitation “detergents is present in an amount of from 6 to 20 mass”, and the claim also recites “more preferably from 7 to 15 mass %” which is the narrower statement of the limitation. 
Examiner has taken the position that one or both are present in composition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10-13 are rejected under 103(a) as being obvious over GREGORY (US PG PUB 2009/0291869) and as evidence by BASEKIM https://www.basekim.com/en/slack-wax; (11/3/2018) in their entirety.  Hereby referred to as GREGORY and BASEKIM. 
Regarding claim 1, 2, 3, 10 and 11:
GREGORY teaches in para [0001] a trunk piston marine engine lubricating composition for a medium-speed four-stroke compression-ignited (diesel) marine engine and lubrication of such an engine. Para [0010] teaches a second aspect of the invention is a method of operating a trunk piston medium-speed compression-ignited marine engine comprising [0011] (A) fueling the engine with a heavy fuel oil; and [0012] (B) lubricating the crankcase of the engine with a composition according to the first aspect of the invention.  Para [0037] teaches unrefined, refined and re-refined oils can be used in lubricants of the present invention. Unrefined oils are those obtained directly from a natural or synthetic source without further purification treatment. For example, a shale oil obtained directly from retorting operations; petroleum oil obtained directly from distillation; or ester oil obtained directly from an esterification and used without further treatment would be an unrefined oil. Refined oils are similar to unrefined oils except that the oil is further treated in one or more purification steps to improve one or more properties. Many such purification techniques, such as distillation, solvent extraction, acid or base extraction, filtration and percolation are known to those skilled in the art. Re-refined oils are obtained by processes similar to those used to provide refined oils but begin with oil that has already been used in service. Such re-refined oils are also known as reclaimed or reprocessed oils and are often subjected to additionally processing using techniques for removing spent additives and oil breakdown products.

GREGORY teaches Group I base stocks, therefore one of ordinary skill in the art would recognize Group I base stock as slack wax, and this is evident by BASEKIM teaching that the slack wax is produced during the production of Group I base oils; thereby meeting the limitation of Group I slack wax.
GREGORY teaches in para [0073] a trunk piston engine oil may typically contain up to 30, preferably 10 to 28, more preferably 12 to 24, mass % of the additive package(s), the remainder being base oil. The trunk piston engine oil has a compositional TBN (using ASTM D2896) of 20 to 60.  Para [0075] teaches the following components were used: [0076] (A): a calcium salicylate detergent having a TBN of 350 mg KOH/g and a Basicity Index of 6.0 [0077] (B): a calcium salicylate detergent having a TBN of 64 mg KOH/g and a Basicity Index of 1.3
GREGORY teaches in para [0069] that the ratio of the mass of metal in detergent (A) to the mass of metal in detergent (B) is 10 or less. Preferably, the ratio is 8 or less; more preferably the ratio is 6 or less. [0070] teaches additives (A) and (B) contained in the lubricating oil composition may for example be in the range of 1 to 25, preferably 2 to 20, more preferably 5 to 18, mass %. [0071] teaches that the lubricating oil composition of the invention may comprise further additives, different from and additional to (A) and (B). Such additional additives may, for example include ashless dispersants, other metal detergents, anti-wear agents such as zinc dihydrocarbyl 
The difference between GREGORY and the currently presented claims are that the concentrations of GREGORY does not fall within the ranges recited in the claims.  However, as discussed above, the ranges overlap or encompass the claimed ranges. "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);" the claims are therefore rendered obvious by GREGORY.
Again, BASEKIM is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Regarding claim 4:
GREGORY teaches in para [0075] the following components were used: [0076] (A): a calcium salicylate detergent having a TBN of 350 mg KOH/g and a Basicity Index of 6.0 [0077] (B): a calcium salicylate detergent having a TBN of 64 mg KOH/g and a Basicity Index of 1.3
Regarding claims 5 and 6:
GREGORY teaches in para [0073] the formulations as a trunk piston engine oil may typically contain up to 30, preferably 10 to 28, more preferably 12 to 24, mass % of the additive package(s), the remainder being base oil. The trunk piston engine oil has a compositional TBN (using ASTM D2896) of 20 to 60, preferably 25 to 55, more preferably 30 to 45. [0070] the treat rate of additives (A) and (B) contained in the lubricating oil composition may for example be in the range of 1 to 25, preferably 2 to 20, more preferably 5 to 18, mass %.
Regarding claim 12 and 13:
GREGORY teaches in para [0071] the lubricating oil composition of the invention may comprise further additives, different from and additional to (A) and (B). Such additional additives 

Claims 1, 7, 8 and 9 are rejected under 103(a) as being obvious over GREGORY (US PG PUB 20090291869) and as evidence by BASEKIM https://www.basekim.com/en/slack-wax; (11/3/2018); as applied to claims 1-6 and 10-13 above is hereby incorporated, and further in view of GILL ET AL. (US PG PUB 20190002788) in their entirety.  Hereby referred to as GREGORY, GILL and BASEKIM. 
Regarding claims 1, 7, 8 and 9:
GREGORY teaches the above disclosure which is incorporated herein; however GREGORY does not explicitly state that the ashless dispersant of GREGORY comprises a succinimide formed by the reaction of a polyisobutylene-substituted succinic anhydride with a polyalkylene polyamine, which is within the scope of GREGORY as taught by GILL.
GILL teaches in para [0139] a "marine residual fuel" is a fuel meeting the specification of a marine residual fuel as set forth in ISO 8217:2017. A "low sulfur marine residual fuel" is a fuel meeting the specification of a marine residual fuel as set forth in ISO 8217:2017 that, in addition, has 1.5 wt. % or less, or even 0.5 wt. % or less, of sulfur, relative to the total weight of the fuel, wherein the fuel is a residual product of a distillation process. [0099] during engine operation, oil-insoluble oxidation by-products are produced. Dispersants help keep these by-products in solution, thus diminishing their deposition on metal surfaces. Dispersants are often known as ashless-type dispersants because, prior to mixing in a lubricating oil composition, they do not contain ash-forming metals and they do not normally contribute any ash when added to a lubricant. Ashless-type dispersants are characterized by a polar group attached to a relatively high molecular or weight hydrocarbon chain. Typical ashless dispersants include N-substituted long chain alkenyl 
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize GILL succinimide dispersants as an imide formed from a polyamine and GREGORY fuel oil composition with marine engine lubricating composition for a medium-speed four-stroke compression-ignited (diesel) marine engine to operate and function as the claimed invention, and the motivation to combine is taught by GREGORY in para [0001] a trunk piston marine engine lubricating composition for a medium-speed four-stroke compression-ignited (diesel) marine engine and lubrication of such an engine. Para [0010] teaches a method of operating a trunk piston medium-speed compression-ignited marine engine; and by GILL in para [0133] that the internal combustion engine may be a 2-stroke or 4-stroke engine. [0134] that the internal combustion engine is a marine diesel engine. The marine diesel engine may be a medium-speed 4-stroke compression-ignited engine having a speed of 250 to 1100 rpm or a low-speed crosshead 2-stroke compression-ignited engine having a speed of 200 rpm or less (e.g., 60 to 200 rpm). [0135] that the marine diesel engine may be lubricated with a marine diesel cylinder lubricant (typically in a 2-stroke engine), a system oil (typically in a 2-stroke engine), or a crankcase lubricant (typically a 4-stroke engine). On of ordinary skill in the art would recognize from the disclosure above that GREGORY and GILL teaches overlapping components for the marine diesel lubricant composition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771